

113 S1606 IS: To designate the community-based outpatient clinic of the Department of Veterans Affairs to be constructed at 3141 Centennial Boulevard, Colorado Springs, Colorado, as the “PFC Floyd K. Lindstrom Department of Veterans Affairs Clinic”. 
U.S. Senate
2013-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1606IN THE SENATE OF THE UNITED STATESOctober 29, 2013Mr. Udall of Colorado introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo designate the community-based outpatient clinic of the Department of Veterans Affairs to be constructed at 3141 Centennial Boulevard, Colorado Springs, Colorado, as the PFC Floyd K. Lindstrom Department of Veterans Affairs Clinic. 1.PFC Floyd K. Lindstrom Department of Veterans Affairs Clinic(a)DesignationThe community-based outpatient clinic of the Department of Veterans Affairs to be constructed at 3141 Centennial Boulevard, Colorado Springs, Colorado, shall be known and designated as the PFC Floyd K. Lindstrom Department of Veterans Affairs Clinic.(b)ReferencesAny reference in a law, regulation, map, document, paper, or other record of the United States to the building referred to in subsection (a) shall be deemed to be a reference to the PFC Floyd K. Lindstrom Department of Veterans Affairs Clinic.